Citation Nr: 0416294	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  00-14 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from October 1987 to 
September 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran has submitted several requests for a personal 
hearing.  In July 2000, the veteran requested both a hearing 
before a Member of the Board and a hearing with the local RO, 
both documents dated on July 15, 2000, and received into the 
record one day apart.  In a statement dated in October 2000, 
the veteran requested a hearing before a Member of the Board.  
The Board notes that the veteran was scheduled for a hearing 
before a Member of the Board in February 2004, but did not 
appear and did not present good cause for his failure to 
appear.  Thus, the Board has proceeded on the existing 
evidence of record as if the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.702(d) (2003).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no evidence of bipolar disorder or any 
psychiatric disability in service and no evidence attributing 
current bipolar disorder to the veteran's period of service.  


CONCLUSION OF LAW

The veteran's post-service bipolar disorder was neither 
incurred in nor aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  

The United States Court of Appeals for Veteran Claims (Court) 
held in Pelegrini v. Principi, 17 Vet. App. 412 (2004) that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made in 
February 2000, prior to the date that the VCAA was enacted on 
November 9, 2000.  

The Board notes, however, that a review of the claims folder 
reveals compliance with the statutory and regulatory 
provisions.  That is, a rating decision dated in February 
2000, the statement of the case (SOC) dated in May 2000, 
letters giving the veteran notification of the VCAA dated in 
February 2002, and in January and February 2003, and the 
supplemental statement of the case (SSOC) dated in July 2003, 
provided the veteran with the applicable law and regulations 
and gave adequate notice as to the evidence needed to 
substantiate his claim.  

In addition, the VCAA letters explained the notice and duty 
to assist provisions of the new law, including the respective 
responsibilities of the parties to secure evidence, and asked 
the veteran to submit or authorize VA to obtain outstanding 
evidence relevant to the appeal.  The Board notes that the 
initial letter sent in February 2002 letter contained 
sufficient detail of the duties and responsibilities of each 
party and generally advised the veteran to submit pertinent 
evidence to establish entitlement to service-connected 
compensation benefits for bipolar disorder.  The letter 
further indicated that the evidence requested must show or 
establish the three requisite elements for service connection 
and relayed the sort of medical evidence the veteran needed 
to provide in support of his service connection claim.  

Additionally, the letter stated that the veteran could also 
support his claim by providing certain details to VA 
concerning "any additional information or evidence."  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The letter 
specifically noted what evidence had been obtained to date, 
which included service medical records, treatment records 
from Texas Department of Corrections, and VA inpatient and 
outpatient records.  The January and February 2003 letters 
were sent and remailed due to errors in the veteran's 
address.  Those letters served to inform the veteran that not 
all the requested evidence in support of his claim had been 
received and noted what evidence was still outstanding and 
what the veteran could do to assist in this matter.  Thus, in 
light of the above, the Board is satisfied that the RO has 
provided all notice to the veteran as required by the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
light of the thorough compliance with VCAA's duty to notify, 
any error associated with the VCAA letters being issued 
subsequent to the initial denial of benefits is harmless.  

With respect to the duty to assist, the RO has secured VA 
outpatient treatment records and private treatment records.  
The veteran has not authorized VA to obtain any additional 
evidence.  

The Board also notes that the VCAA requires that VA afford 
the veteran an examination when there is competent evidence 
that the veteran has a current disability, or persistent or 
recurrent symptoms of a disability; there are indications 
that the disability may be associated with active service; 
and the record is insufficient to decide the claim.  38 
U.S.C.A. § 5103A(d).

The veteran in this case has not been afforded a VA 
examination.  The Board notes that there is competent 
evidence of current bipolar disorder, and the veteran has 
reported symptoms associated with mood disorders, such as 
depression and anger during his period of service.  There is, 
however, no contemporaneous evidence of any psychiatric 
problems in service and absolutely no indication that the 
veteran's current disability is related to active duty in 
anyway.  

Further, the record supports evidence of symptoms associated 
with bipolar disorder in 1998 and not before that time, which 
dates the onset of his disability no earlier than seven years 
after his separation from service in 1991.  The seven-year 
period of time that elapsed between service and the onset of 
the current disability constitutes competent evidence that 
the current disability is not related to service.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board points out 
that the veteran is not competent to express an opinion as to 
the medical cause of his current disability.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  There is no other evidence 
indicating that the current disability is related to service.  
Because there is nothing to indicate that the current 
disability is related to service, the Board concludes that an 
examination is not necessary.

The Board therefore finds that, the facts pertinent to this 
claim have been properly developed, and there is no further 
action that could assist the veteran in substantiating his 
claim.  Therefore, the Board will address the merits of the 
veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  

Analysis

Under applicable law and regulations, in order to establish 
service connection for a disability, there must be (1) 
evidence of a current disability; (2) evidence of the 
incurrence or aggravation of a disease or injury in active 
service; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  38 U.S.C.A. §§ 1110, 1131; Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The Board notes that the veteran's service medical records 
are silent for any mention, complaints, or diagnoses of 
bipolar disorder or any other psychiatric disorder.  

Jail facility records from county jails within the Texas 
Department of Criminal Justice Institutional Division dated 
from 1995 to 1996 revealed nothing with respect to a 
diagnosis of or treatment for bipolar or any other 
psychiatric disorder.  Records dated from 1998 to 1999 
revealed diagnoses of nervous disorder with a history of 
attempted suicide in 1998 and psychosis, not otherwise 
specified.  

In VA Mental Health Center records dated in September 1999, 
the social worker noted the veteran's history of prior 
arrests and chronic substance abuse.  In an assessment dated 
in September 1999, the social worker noted a preliminary list 
of problems that included chronic illness adjustments and 
affective disorders.  

The veteran was admitted for treatment initially in a VA 
facility in September 1999 for symptoms of anger and 
agitation, sleep disturbances, impulsive behavior, and mood 
swings.  In a recitation of his past medical history, the 
veteran reported that he was hearing voices calling his name 
since 1991.  He also reported that he was seen by a mental 
health counselor in service, but was not given a diagnosis.  
He stated that he was depressed many times during service and 
had no energy or interests.  The diagnoses at the time of 
discharge included bipolar disorder, mixed; cocaine abuse, 
continuous in partial remission; personality disorder with 
antisocial traits; and moderately severe psychological 
stressors.  A Global Assessment of Functioning (GAF) score of 
50 was assigned on admission, with 55 in the previous year.  

In April 2001, the veteran was readmitted for treatment of 
rapid mood swings and episodic periods of depression.  He 
reported that he had been unemployed since 1994, had been in 
prison on three occasions, and had recently been released 
from his third incarceration.  He reported that after he was 
released from prison, he stayed in the woods, was feeling 
confused, heard voices, and saw things.  He had a long 
history of substance abuse, including recent cocaine abuse.  
Diagnosed were bipolar disorder, mixed, and alcohol, cocaine, 
and marijuana abuse, episodic; a GAF score of 50 was 
assigned.  

The veteran was readmitted for treatment of his bipolar 
disorder, and chronic substance abuse on several other 
occasions.  In June and August, 2001, he was treated and 
released for similar symptoms as noted above.  In January 
2002, the veteran was again hospitalized for treatment of his 
mood disorder, substance abuse, and a schizoaffective 
disorder.  At that time, the veteran reported that he did not 
get good rest and had dreams of gun shooting and real violent 
voices.  He stated that the visions came at him fast and he 
would jump and react fast when this occurred.  The veteran 
was taking at least five medications for his psychiatric 
disorder and was often noncompliant.  In June and July 2002, 
the veteran was also hospitalized for treatment of the same 
disorders, primarily involving his substance abuse.  

There was no evidence of bipolar disorder or any psychiatric 
disability during service.  The first sign of any psychiatric 
disability appeared in 1998 with a noted history of suicide 
attempts during that year.  A diagnosis of bipolar disorder 
first appeared in the record in 1999, many years after 
separation from service.  Furthermore, other than the 
veteran's contentions, there are no opinions to link his 
bipolar disorder to his period of service.  

The Board would point out that a lay person, untrained in the 
field of medical diagnostics, such as the veteran, is 
incompetent to offer an opinion which requires specialized 
medical knowledge.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There 
is no indication that the veteran has the requisite training 
or qualifications to render his opinions medically competent.  
Thus, absent evidence to the contrary, the veteran's 
allegations of chronic disability manifested by bipolar 
disorder coincident with his period of service, fall short of 
competent evidence in support of his service connection 
claim.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

In the absence of any in-service evidence of psychiatric 
problems and an evidence attributing his bipolar disorder to 
service, the Board concludes that the preponderance of the 
evidence is against service connection for bipolar disorder.  
It follows that there is not such a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).  



ORDER

Service connection for bipolar disorder is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



